FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30250

               Plaintiff - Appellee,             D.C. No. 3:07-cr-00071-RRB

   v.

 JOSE ANTONIO DIAZ,                              MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Antonio Diaz appeals from the 120-month sentence imposed following

his guilty-plea conviction for conspiracy to distribute 5 kilograms or more of

cocaine and money laundering, in violation of 18 U.S.C. § 1956(a)(1) and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
21 U.S.C. §§ 841(b)(a)(A) and 846. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

        As an initial matter, the government contends this appeal is barred by the

written appeal waiver in Diaz’s plea agreement. This contention is unpersuasive

because the district court advised Diaz at the change of plea hearing that he could

appeal. See United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir. 1995); see

also United States v. Felix, 561 F.3d 1036, 1041 (9th Cir. 2009).

        Diaz contends his attorney provided ineffective assistance of counsel by

failing to secure the necessary services of an interpreter to communicate with him.

Although we generally do not review such claims on direct appeal, here the record

is sufficiently developed to permit us to resolve the issue. See United States v.

Labrada-Bustamante, 428 F.3d 1252, 1260-61 (9th Cir. 2005). Even if counsel’s

performance was deficient, there is no “reasonable probability that, but for

counsel’s [allegedly] unprofessional errors, the result of the proceeding would have

been different.” See Strickland v. Washington, 466 U.S. 668, 694 (1984). Because

Diaz was not prejudiced by his counsel’s allegedly deficient performance, we

reject his contention that he was denied effective assistance of counsel. See id. at

697; Labrada-Bustamante, 428 F.3d at 1261.

        Finally, Diaz contends the district court erred by failing to appoint a Spanish


JC/Research                                 2                                    08-30250
interpreter to assist him to communicate with his attorney during private meetings.

This contention fails. See 28 U.S.C. § 1827(d)(1); see also United States v. Si,

343 F.3d 1116, 1122 (9th Cir. 2003).

        AFFIRMED.




JC/Research                               3                                   08-30250